Citation Nr: 9912715	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-23 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
February 1957.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, previously denied by the RO in July 
1990.  The veteran appealed the April 1997 rating decision to 
the BVA and the case was referred to the Board for appellate 
review. 

In his June 1997 notice of disagreement, the veteran 
requested a personal hearing.  However, in correspondence 
dated in July 1997, the veteran's service representative 
informed VA that the veteran wished to withdraw his request 
for a personal hearing.  In his August 1997 substantive 
appeal, the veteran indicated that he did not desire a 
personal hearing.  VA contacted the service representative in 
order to clarify whether a hearing was still desired.  In 
October 1998, the service representative responded that the 
veteran did not desire a personal hearing.


FINDINGS OF FACT

1.  The RO, in July 1990, denied the veteran's request to 
reopen a claim of entitlement to service connection for a 
nervous condition, previously denied by the Board in December 
1983.  

2.  Evidence associated with the claims file subsequent to 
the July 1990 rating decision, consisting of medical evidence 
of a current psychiatric disorder, was not previously 
submitted to agency decisionmakers, bears directly upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, but by itself or in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to fairly decide the merits of the 
claim.




CONCLUSIONS OF LAW

1. The July 1990 RO decision which denied the veteran's 
application to reopen a claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104(a) (1998).

2.  New and material evidence to reopen the claim of service 
connection for a psychiatric disorder has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision in July 1990 denied the veteran's request 
to reopen a claim of entitlement to service connection for a 
nervous condition, previously denied by the Board in December 
1983.  The evidence on file at that time included the service 
medical records, which showed that, in March 1956, the 
veteran was diagnosed with passive aggressive personality, 
chronic, moderate, manifested by hostility toward authority, 
stubbornness and resistiveness, preoccupation with physical 
complaints, lack of motivation, but with the required amount 
of conformity.  In December 1957, he was diagnosed with 
schizoid personality, chronic, severe, manifested by lack of 
general interest.  The veteran's separation examination 
report contained normal psychiatric findings.  The Board 
found in its 1983 decision that the veteran did not have a 
psychiatric disorder in service but did have a personality 
disorder, a condition which is not a disability for VA 
compensation purposes and is not subject to service 
connection.  38 C.F.R. § 3.303(c).  The RO, in July 1990, 
determined that the veteran had not submitted competent 
evidence that a nervous condition was incurred in service.  
The veteran was notified of the RO's decision in August 1990 
but did not file a timely substantive appeal and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown 5 
Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by the VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, the VA 
must reopen a previously denied claim.  See Spencer v. Brown, 
4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  The veteran has submitted private treatment records 
from Roland S. Snider, M.D., showing treatment from February 
1976 to January 1997.  These records noted diagnoses of 
chronic anxiety and depression.  The veteran also submitted a 
copy of a letter his attorney sent him, dated in February 
1997.  The attorney stated "you have a chance of winning 
your service connected disability claim."  Finally, records 
from the Social Security Administration (SSA) were received.  
These revealed that since February 1973, the veteran has been 
under a disability under the laws administered by SSA, due to 
a diagnosis of chronic anxiety neurosis, severe.  

A review of the claims folder shows that at the time of the 
July 1990 rating decision, no evidence had been submitted 
indicating the presence of a current psychiatric disorder.  
The rating decision merely determined that the veteran had 
not submitted competent evidence that a nervous condition was 
incurred in service, and did not specifically address the 
lack of evidence of a currently diagnosed condition.  The 
evidence submitted since the 1990 RO decision includes 
medical  evidence of a current psychiatric disorder.  Private 
medical records from Dr. Snider show that the veteran has 
been diagnosed with chronic anxiety and depression.  There is 
also SSA evidence of an anxiety disorder as far back as the 
early 1970s.

The evidence of a current disorder was not previously 
submitted to agency decisionmakers, it bears directly and 
substantially upon the specific matter under consideration, 
and is neither cumulative nor redundant.  However, by itself 
or in connection with evidence previously assembled, it is 
not so significant that it must be considered to fairly 
decide the merits of the claim because, while it represents 
new evidence in that it confirms an acquired psychiatric 
disorder for the first time, it is not material evidence 
because it does not medically link the condition with remote 
events of service.  Elkins v. Brown, 8 Vet. App. 391 (1995); 
Cox v. Brown, 5 Vet. App. 95 (1993).  That is, the additional 
evidence does not include a medical opinion or other 
competent evidence indicating a nexus between a psychiatric 
disorder and any incident of service.  

As to the veteran's statements that his psychiatric disorder 
began during or is linked to service, the Board finds that 
this evidence is essentially a repetition of contentions made 
when his claim was earlier denied; it is not new evidence.  
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Even if this is 
considered new evidence, it is not material since it does not 
link any current psychiatric disorder with active duty. His 
lay assertions on medical diagnosis or causation do not 
constitute material evidence to reopen the previously denied 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).  Being a 
layman, the veteran is not competent to give an opinion 
regarding medical causation or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

As the evidence received since the unappealed July 1990 RO 
decision denying the veteran's application to reopen service 
connection for a psychiatric disorder is not new and 
material, the 1990 RO decision remains final, and the claim 
for service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).



ORDER

New and material evidence has not been received in connection 
with the veteran's claim of service connection for a 
psychiatric disorder, and the veteran's claim for that 
benefit has not been reopened. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

